This complaint erroneously contains two counts; there should have been but one. The two together state but one cause of action. Applying the usual test, we find that all the allegations of fact in the complaint, in so far as they are relevant at all, constitute only the statement of one claimed right and one claimed delict. Pomeroy's Code Remedies, §§ 455, 457. The plaintiff's real claim is, that by reason of the giving of the note as and under the circumstances alleged, and by reason of all the acts of the parties subsequent thereto, recited in both counts, he is entitled to recover from the defendant indorser the amount due under the note. He interprets the indorser's original obligation, which is confessedly a conditional one of some sort, as one to pay the note if it should not be paid by the maker upon presentment and demand within a reasonable time. The fact of presentment and demand within such reasonable time, which is thus made a condition precedent to a right of recovery against the defendant, in so far as he is concerned, the plaintiff claims to establish by the subordinate facts, and all of them, which are alleged in the two counts. All of these facts, in the manner in which they are presented, enter as elements into a determination of the question whether, by virtue of a presentment and demand in October, 1897, the plaintiff has complied, as to the defendant, with the conditions involved in his undertaking.
The allegations of the second count are claimed therein as amounting to a waiver of presentment. In so far as they support that conclusion of law, they perforce enter into a determination of the question of whether, in spite of the delay *Page 308 
in presentment until October, it was, when made, within a reasonable time, under the terms of the indorser's alleged undertaking; and they have no other real ultimate effect. Waiver through requests for forbearance, is but the name for a subordinate factor in the larger or final question of reasonableness of presentation. Whatever view be taken as to the standpoint from which the fact of reasonable time for presentation is to be determined, it is clear that the requests of the indorser influencing the action of the holder, cannot be disregarded. Even though the reasonable time be, as the defendant claims, that contemplated by the parties, or presumed to have been contemplated by them, when the contract is entered into, yet it is still competent for the parties in interest to modify the contract as in contemplation originally made. So, when an indorser asks of the holder forbearance, or assents to it and it is given, this transaction, which might be narrowly called a waiver, relates back in contemplation of law to the original contract to change it.
A note presented in accordance with the request or assent of the indorser, is, as to him, presented in a reasonable time.Lockwood v. Crawford, 18 Conn. 361; Clark v. Merriam, 25 id. 576.
The situation thus disclosed is precisely that which existed in Brown v. Wilcox, 73 Conn. 100, and the results are in like manner unfortunate in developing complications, as is not unlikely to be the case where causes of action are split. In that case this court regarded as done what ought to have been done, and treated two counts as one. The reasons which impelled to that course of action are of equal force in this case. By doing likewise, as we properly may since a general verdict was rendered, certain of the complications in the case disappear and the solution of its problems presented to us is made more simple.
The defendant's first contention is that he cannot be liable, for the reason that presentment and demand were not made upon the maker within four months after date. He claims that § 1859 of the General Statutes applies, although its provisions are by express language limited to negotiable promissory *Page 309 
notes, which the note in question is not. His argument involves a consideration of the history of the statute. It first appears in 1865 in its present limited form, for which the reasons are obvious. Public Acts of 1865, Chap. 103. In 1884 it was enacted that "the blank indorsement of a negotiable or non-negotiable note, by a person who is neither its maker nor its payee shall . . . import the contract of an ordinary indorsement of negotiable paper, as between such indorser and the payee, or subsequent holders." Public Acts of 1884, Chap. 83. The argument is that this Act of 1884 operated, as of necessity, to remove the limitation to negotiable paper contained in the Act of 1865 and continued in the Revision of 1875. The appearance of the two Acts in separate successive sections in the Revision of 1888, in practically the language of their original enactment, is attributed to the failure of the revisers to appreciate the full scope and effect of the Act of 1884; and it is urged that this fact should not be held to restore the old rule as to non-negotiable paper, as it is assumed would be the prima facie effect of the two sections as they now stand.
This argument misconceives the true character of the contract created by the indorsement of negotiable paper. It is "that if, when duly presented, it is not paid by the maker, he, the indorser, will, upon due and reasonable notice given him of the dishonor, pay the same to the indorsee or holder."Spencer v. Allerton, 60 Conn. 410, 417. The Act of 1865 aimed to define what due presentment was in respect to negotiable instruments payable on demand. What it is with respect to non-negotiable ones has never been defined by legislation. The Act of 1884 had a very distinct and important purpose. It sought to change the legal nature of the contract created by blank indorsements of paper by strangers thereto. It did not profess to direct as to the essentials of due presentment in any case, and clearly had no intention of doing so. Neither was there a direction by implication. The Act of 1865, as it stood in the Revision of 1875, remained unchanged, and the revisors of 1888 made no mistake in this *Page 310 
portion of their labors. The provisions of § 1859 of the General Statutes are not applicable to the note in suit.
The statute not controlling, the defendant's liability to the plaintiff was conditioned upon presentment to and demand of Rogers within a reasonable time. Cooke v. Pomeroy,65 Conn. 466. The defendant claims error because this question of reasonable time was left to the jury. He urges that it presented a question which the court should have determined as a question of law, and determined in his favor. InTomlinson Carriage Co. v. Kinsella, 31 Conn. 268, 273, CHIEF JUSTICE HINMAN, in speaking upon this subject and in reference to this precise situation, said: "But we think we may well hesitate to follow the cases to the extravagant length of holding that a reasonable time is a question of law, depending on the particular circumstances of each case. If there is such a time, and it is a question of law, that is, if the time is fixed by law, it would seem that it ought to be known to the court; and yet no court to our knowledge has attempted to fix it or declare what it is. But if it is a question of fact, depending upon the agreement and understanding of the parties, it would seem that it should be determined, like all other facts, by a jury, or by the court, where the issue is closed to the court, the court finding it in this case simply as a fact." This cogent statement of the law in this jurisdiction, and its reasons, leaves little to be said, except to notice that this decision does not stand unsupported.Clark v. Merriam, 25 Conn. 576; Edwards v. Gunn, 3 id. 316, 318; Lockwood v. Middlesex Mut. Assurance Co., 47 id. 553, 568; Hough v. City Fire Ins. Co., 29 id. 10, 24; Cohen
v. Pemberton, 53 id. 221; Soper v. Tyler, 73 id. 660.
We need not, however, stop here, since under the rule adopted elsewhere, to which the defendant appeals, the question could not have been kept from the jury. That rule seems to be that where the facts are few and simple and not in dispute, or are presented upon a special verdict or demurrer to evidence, it is within the province of the court to determine as to the reasonableness of the time. The courts adopting this rule seem to agree that where the facts are *Page 311 
complicated or doubtful, or are in dispute, the question must be left to the jury under instructions from the court. 1 Daniel on Nego. Inst. § 612; Sice v. Cunningham, 1 Cowen, 397;Bassenhors v. Wilby, 45 Ohio St. 333; Muncy Borough SchoolDistrict v. Commonwealth, 84 Pa. 464; Turner v. IronChief Mining Co., 74 Wis. 355; Dyas v. Hanson,14 Mo. App. 363; Leonard v. Olson, 99 Iowa 162.
In the present case the facts and circumstances to be considered in deciding the question of reasonableness under the circumstances, were not by any means beyond dispute. The parties were not only at issue upon them, but, as it proved, in most emphatic antagonism as to what the truth was. Clearly the situation was one calling for jury decision, even under the doctrine stated.
The defendant claims error in that part of the instructions of the court which submitted this question of reasonable time to the jury. He complains, (1) because the court submitted to the jury upon the first count the evidence presented with respect to the requests for forbearance which are embraced in the allegations of the second count, and (2) because the court misdirected the jury in regard to the bearing of Rogers' insolvency upon the question at issue.
The first ground of error has already been disposed of in what we have had to say respecting the form of the complaint.
Upon the second ground of objection, the defendant says that the court told the jury that the fact of Rogers' insolvency was one proper to be considered with respect to the reasonableness of the time of the plaintiff's demand upon him. If this were so, the interesting question would be presented, whether the issue as to reasonable time was to be determined solely upon the intention, expectation or understanding of the parties to the note at the time it was given, or, more strictly speaking, their presumed intention, expectation or understanding, gathered from the tenor of the note, the nature of the transaction, the situation of the parties, and all the then surrounding circumstances, affected only by any modification which those in direct interest thereafter by their *Page 312 
requests, agreements or conduct, created; or upon these things, taken together with any other circumstances which subsequently arose to affect the situation or properly influence the conduct of the note holder, as the conduct of a reasonable man under the circumstances of his action or nonaction. We are not aware that the question has ever been decided by this court. In Tomlinson Carriage Co. v. Kinsella, 31 Conn. 268, CHIEF JUSTICE HINMAN raised the question, but did not pass upon it.
We need not decide the question in this case, since a study of the charge discloses that the jury could not have understood the court to have instructed them in the way claimed. The court did, indeed, say that the fact of Rogers' insolvency was "one proper to be considered in connection with other facts in evidence in determining whether or not a demand on Rogers for payment was made in a reasonable time." Standing alone and apart from its context, this statement might, in the view of the law which the defendant holds and which for the purposes of our present inquiry we will assume to be correct, be objectionable. Read with the context, however, we think it apparent that no misdirection was made. The fact of the insolvency was alleged. It was alleged, not as an independent probative fact, but as one leading up to and inducting the alleged requests for forbearance. The contest of evidence, it is very apparent from the record, raged over the events which succeeded Rogers' insolvency, from which the plaintiff claimed the defendant's requests for forbearance — his waiver. The parties were in distinct contradiction as to what had occurred. The fact of the insolvency doubtless was claimed to have significance in determining what the facts were, and must have had at least relevancy. It was that which set the whole commotion astir and about which the interests of the parties centered. As a relevant fact in evidence it was of course properly submitted to the jury, if they were not instructed to use it for an improper purpose. The court told the jury immediately before the criticised sentence quoted, that the fact of insolvency would not excuse presentment and demand, and immediately after, *Page 313 
that it was the duty of the plaintiff to make demand within a reasonable time and give the defendant notice of nonpayment, notwithstanding that Rogers was insolvent, unless the defendant waived or intentionally relinquished his right. In that part of the charge where the court submitted to the jury the various considerations which might enter into their decision of the issue as to reasonable time, the insolvency of Rogers is not mentioned as one. This part of the charge is full, clear and unexceptionable. The isolated sentence criticised, elsewhere appearing, taken in connection with the body of the instructions and its own context, we cannot believe could have misled the jury.
   There is no error.
In this opinion the other judges concurred.